Citation Nr: 0328118	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-11 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fractured left ankle with non-union of the fibula and 
degenerative arthritis, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1981 to August 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied an increased rating for a 
fractured left ankle with non-union of the fibula.  During 
the course of the appeal, a claim was received for service 
connection for arthritis secondary to the left ankle 
disability.  A July 2002 rating decision granted service 
connection for degenerative arthritis, but determined that a 
separate evaluation was not warranted.  As a result the 
issue, as shown on the title page of this decision, was 
modified to reflect the inclusion of arthritis in the 
veteran's service-connected left ankle disability.

Records received in support of the veteran's claim included a 
November 2001 surgical report from Healthsouth Medical Center 
that indicate he underwent arthroscopic debridement.  To the 
extent that this record may be a claim for a temporary total 
rating under the provisions of 38 C.F.R. § 4.29 (2003), it is 
referred to the RO for appropriate action.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2003).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003). 

A review of the claims filed revealed that an April 2002 
statement of the case contained the new law and regulations 
relative to the VCAA; however, there is no correspondence of 
record that satisfies statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  Despite the veteran's 
claim, which clearly identified all relevant treatment 
facilities, the notice requirements of the VCAA must be met.

In order to ensure that VA's duty to assist the veteran in 
obtaining evidence in support of his claim, another VA 
examination should be scheduled to correct inconsistencies 
and deficiencies found in a September 2001 VA examination 
report.  

Specifically, the reported appeared to respond to particular 
questions.  While the information contained in some of the 
responses were self explanatory others were not.  On page two 
of the report, number 3 merely stated "not possible."  
Without knowing the question, it is impossible for the Board 
to determine the significance of the response in evaluating 
the veteran's disability.

The Board also notes that there was an apparent inconsistency 
in the responses provided by the examiner.  On page one of 
the report, number 4 indicated that the veteran did not use a 
cane; however, on page two, number 5 indicated that the 
veteran did use a cane.

In addition to the problems noted above, the first section of 
the examination report pertains to the examiner's review of 
the medical record.  In this section, the examiner inserted a 
brief quote from the veteran that summarized the ankle injury 
in service.  This response is inappropriate because it did 
not contain any indication that the veteran's claims folder 
was available or even reviewed.  VA regulations require that 
each disability be viewed in relation to its history both in 
the examination and in the evaluation of the disability.  38 
C.F.R. § 4.1 (2003).  Moreover, a VA examination must be 
thorough and take into account the veteran's record of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991); Suttmann v. Brown, 5 Vet. App. 
127 (1993).  Thus, it is essential that the examining 
physician have the veteran's medical records to review in 
conjunction with the examination.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).

2.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or non-VA, who have treated him for 
left ankle since November 2001.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  Of 
particular interest are records from the 
Birmingham VA Medical Center.  If the RO 
cannot obtain records identified by the 
veteran, then a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.

3.  The RO should make arrangements for 
the veteran to undergo an orthopedic 
examination to determine the nature and 
extend of disability from residuals of a 
left ankle injury.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The report must include 
range of motion studies for the left 
ankle, with notation as to the degree of 
motion at which the veteran experiences 
pain, if any.  The physician should 
identify and completely describe any 
other current symptomatology, including 
any functional loss of the left ankle due 
to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The physician should inquire as 
to whether the veteran experiences flare-
ups.  If so, he or she should describe, 
to the extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

5.  Upon completion of the requested 
development above, to the extent 
possible, and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should again review the 
claim.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA or other legal precedent.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


